Citation Nr: 0610206	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatomycocis.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran failed to appear at the Board 
hearing he requested.


FINDING OF FACT

The objective and competent medical evidence of record shows 
that the veteran's service-connected dermatomycocis is 
manifested by no more than mild or slight symptomatology 
without clinical findings of dermatitis or eczema covering 20 
to 40 percent of his entire body, or by covering 20 to 40 
percent of the exposed areas affected, or by systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, administered for six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSION OF LAW

The schedular criteria for an increased rating above 10 
percent for dermatomycocis have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.118 Diagnostic Code (DC) 7806 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1980, the RO granted service connection for mild, 
slightly symptomatic dermatomycosis, and awarded a 10 percent 
disability evaluation.  In May 2003, the RO received the 
current claim for an increased rating filed by the veteran's 
service representative who said the veteran's symptoms 
worsened and he experienced more itching and had extensive 
lesions.

April 2003 VA medical records show the veteran was seen in 
the VA outpatient clinic twice for substance abuse.  No 
fungal infection of the skin and no clubbing, cyanosis, or 
edema of the veteran's extremities were noted.  No redness, 
swelling, or heat were noted in reference to the veteran's 
musculoskeletal system.  His joints had full range of motion.  

A later April 2003 VA medical record notes the veteran 
complained of a rash on his upper back, shoulder, groin area, 
and the right dorsum of his feet.  The impression was tinea 
versicolor and fungal infection in the groin and feet area.  
Treatment included selinum shampoo for the shoulders and 
topical ointment for the groin and foot.

The veteran failed to appear for a VA examination scheduled 
for September 2003, according to a VA medical clinic record.

A December 2003 VA medical record discloses the veteran's 
primary care physician referred the veteran for a podiatry 
consultation.  The VA podiatrist noted the neurovascular 
status of the veteran's feet were within normal limits.  No 
swelling, redness, or inflammation was noted for either foot.  
No fungal infection of the skin in the foot area was noted.  

A March 2004 VA treatment record states that the veteran 
complained of lesions around his beard area, patchy and very 
slight depigmentation which appeared on his chin around the 
left oral commissure, and some residual macular patchy areas 
of depigmentation on his anterior chest.  The physician 
diagnosed tinea versicolor with residual depigmentation.

In April 2004, the RO denied service connection for tinea 
versicolor.


II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157, (Fed. Cir. April 5, 2006).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted July 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
rating for his service-connected dermatomycosis.  Therefore, 
any lack of notice by the VA to the veteran as now required 
by Dingess/Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected dermatomycocis is evaluated 
as 10 percent disabling under DC 7806.  38 C.F.R. § 4.118, DC 
7806 (2005).  Under DC 7806, dermatitis or eczema is rated as 
disfigurement of the head, face, or neck or scars, depending 
upon the predominant disability.  A 10 percent rating is 
assigned for dermatitis or eczema covering at least 5 
percent, but less than 20 percent, of his entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immuno-suppressive drugs, required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of his entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  A 60 percent rating is assigned 
for dermatitis or eczema covering more than 40 percent of his 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy, such 
as corticosteroids or other immunosuppressive drugs, was 
required during the past 12-month period.  Id. 

While there is evidence in a March 2004 VA medical record 
that the veteran complained of lesions in the area of his 
beard and slight depigmentation on his chin, there is no 
evidence or complaints of disfigurement of the head, face, or 
neck, or that he has disability from scars.  Therefore, it is 
appropriate to consider the veteran's service-connected skin 
disorder under DC 7806 for dermatitis or eczema ratings.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an increased evaluation in 
excess of 10 percent for the veteran's mild, slightly 
symptomatic dermatomycocis is not warranted.

The preponderance of the competent and objective medical 
evidence in the record reflects that the veteran complained 
of, or was treated for, tinea versicolor rather than 
dermatomycosis after the RO received his claim for an 
increased rating for his service-connected dermatomycosis in 
May 2003.  In April 2004, the RO denied service connection 
for tinea versicolor.  The medical evidence in the record 
fails to refer to complaints of, or treatment for, fungal 
infections of the skin that manifest as eczema or dermatitis 
covering 20 to 40 percent of the veteran's entire body or 20 
to 40 percent of the exposed areas affected.  Nor is systemic 
therapy, with corticosteroids or other immunosuppressive 
drugs during a 12-month period, referred to in the medical 
evidence.

Moreover, the veteran failed to appear for a VA examination 
scheduled in September 2003, in conjunction with his 
increased rating claim, that might have provided additional 
information regarding the veteran's claim.  Regulations 
provide that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, and the examination was scheduled in conjunction 
with an original claim, a reopened claim for a benefit that 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  See e.g., 38 C.F.R. § 3.655 (2005).  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision.  There is simply no objective medical 
evidence in the claims file to warrant an increased rating 
under DC 7806.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.118 consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more closely analogous to the disability at 
issue, or which would permit a higher schedular rating.

The Board does not find that the evidence is so evenly 
balanced that there should be doubt as to any material issue 
regarding the matter of a rating in excess of 10 percent for 
the service-connected mild, slightly symptomatic 
dermatomycocis.  The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107.

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet App. 
337 (1996).


ORDER

A rating in excess of 10 percent disabling for dermatomycocis 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


